Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the timely art of record teaches or suggests the claimed method of winding a battery electrode body,
wherein said method includes the newly added limitation “in the winding step, the stack is produced by nipping the positive electrode, the negative electrode and the separator between a pair of rollers…;” and,
the newly amended limitation during the winding “the tension in the positive electrode and negative electrode during winding of the stack is set to be higher than the tension in the separator, the tension in the positive electrode and the negative electrode is adjusted to be in a range of 2.5 N to 12.0 N, and the tension in the separator is adjusted to be in a range of 1.0 N to 6.0 N,”
wherein the separator has a “peel strength of a boundary between the resin substrate layer and the heat resistant layer is set to 16 N/m or more and 155 N/m or less” and the positive electrode has a “density of the positive electrode mix layer set to 2.3 g/cc or more and 2.6 g/cc or less.”
See also the applicant’s January 3, 2022 Remarks plus the instant specification, at e.g. ¶¶ 0012-21, 72-78, and 117-121.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723